F!LED

UNITED sTATEs 1)1sTR1CT coURT MAR 9 g mg
FoR THE 1)1sTR1cT oF CoLUMBIA

) U.S.DISIR!CTCO¢M
UNITED STATES OF AMERICA, )
)
)
v. ) Criminal No. 10-0023 (ESH)
)
LAWRENCE ELVIN THOMAS, )
)
Defendant. )
)
ORDER

In a hearing before Magistrate Judge Alan Kay on February 19, 2010, defendant
Lawrence Elvin Thomas entered a plea of guilty. On that date, the magistrate judge issued a
Report and Recommendation advising the Court to accept defendant’s plea. The Court has
received no objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any
party may file for consideration by the district judge written objections to the magistrate judge's
proposed findings and recommendations . . . within fourteen (14) days after being served with a
copy thereof"). Accordingly, the Court hereby adopts the recommendation of the magistrate
judge and accepts defendant’s guilty plea. .

SO ORDERED.  lt 5  

ELLEN SEGAL HUVELLE
United States District Judge

Date: March 9, 2010